Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 08/26/2019 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4, 7, 10-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (U.S. PUB. 2019/0130221, hereinafter “Bose”) in view of Pese et al. (U.S. PUB. 2020/0175193, hereinafter “Pese”).

Consider claim 1, Bose teaches a method of training a student module with knowledge from one or more teacher modules, the method comprising: generating, via the student module with a first set of parameters, a set of student outputs in response to a batch of queries (page 5 [0060]); computing, by a processor, a loss metric based on the set of student outputs and a set of teacher outputs that is generated via at least one teacher module using the batch of queries (page 5 [0056]).
Bose does not explicitly show that perturbing the loss metric with noise; and generating a second set of parameters for an updated student module based on the perturbed loss metric.
In the same field of endeavor, Pese teaches perturbing the loss metric with noise; and generating a second set of parameters for an updated student module based on the perturbed loss metric (page 3 [0043] and page 4 [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, perturbing the loss metric with noise; and generating a second set of parameters for an updated student module based on the perturbed loss metric, as taught by Pese, in order for preserving privacy of data collected from a vehicle.

Consider claim 2, Bose further teaches wherein the at least one teacher module is trained with a set of private data samples inaccessible to the student module (page 5 [0055]).

Consider claim 3, Bose further teaches causing the batch of queries to be sent to the at least one teacher module (page 5 [0056]); and obtaining the set of teacher outputs from a last hidden layer of the at least one teacher module in response to an input of the batch of queries (page 5 [0056] and page 6 [0067]).

Consider claim 4, Bose further teaches wherein computing the loss metric based on the set of student outputs and the set of teacher outputs comprises: computing a set of student classification outputs based on the set of student outputs (pages 2-3 [0039]); computing a set of teacher classification outputs based on the set of teacher outputs (pages 2-3 [0039]); and computing a cross-entropy loss between the set of student classification outputs and the set of teacher classification outputs (pages 2-3 [0039]).

Consider claim 7, Bose further teaches wherein generating the second set of parameters for an updated student module based on the perturbed loss metric comprises: using backpropagation on the student module by the perturbed loss metric to obtain the second set of parameters (page 3 [0044]).

Consider claim 10, Bose further teaches incorporating a interpretation module that provides a human understandable interpretation of outputs with the student module (page 8 [0084]).

Consider claim 11, Bose teaches a system for data privacy protected training, the system comprising: one or more teacher modules for generating at least one set of teacher outputs in response to a batch of queries from a data set (page 5 [0056]); a student module for generating a set of student outputs in response to the batch of queries (page 5 [0060]); wherein each of the one or more teacher modules has been trained with a respective dataset not accessible to the student module (page 5 [0055]).
Bose does not explicitly show that one or more privacy sanitization modules for perturbing, a loss metric computed based on the set of teacher outputs and the set of student outputs, with noise and providing the perturbed loss metric to the student module; and wherein the student module is updated using the perturbed loss metric.
In the same field of endeavor, Pese teaches one or more privacy sanitization modules for perturbing, a loss metric computed based on the set of teacher outputs and the set of student outputs, with noise and providing the perturbed loss metric to the student module (page 2 [0029] and page 3 [0043]); and wherein the student module is updated using the perturbed loss metric (page 3 [0043] and page 4 [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, one or more privacy sanitization modules for perturbing, a loss metric computed based on the set of teacher outputs and the set of student outputs, with noise and providing the perturbed loss metric to the student module; and wherein the student module is updated using the perturbed loss metric, as taught by Pese, in order for preserving privacy of data collected from a vehicle.

Consider claim 12, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 4 apply mutatis mutandis to corresponding claim 13.

Consider claim 16, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, Pese further teaches a hint loss module for using hint learning with the at least one teacher module to update at least a subset of the set of parameters for the student module before using the perturbed loss metric to update the student module (page 3 [0043] and page 4 [0054]).

Consider claim 20, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 20.

Allowable Subject Matter

4.	Claims 5-6, 8-9, 14-15 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 5, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein perturbing the loss metric with noise comprises: bounding each loss metric computed corresponding to each teacher module with a pre- defined threshold; computing an average of the bounded loss metrics for all teacher modules; and adding a perturbation noise to the computed average of the bounded loss metrics, in combination with other limitations, as specified in the independent claim 1.

Consider claim 6, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein adding the perturbation noise to the computed average of the bounded loss metrics comprises: generating a Gaussian noise having a zero mean and a variance based on a private budget parameter and the pre-defined threshold, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claim 5.

Consider claim 8, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest using hint learning with the at least one teacher module to update at least the subset of the first set of parameters for the student module by: generating a set of intermediate student outputs via a student guided layer configured with a set of student guided layer parameters in response to an input of the batch of queries; and generating a set of adapted intermediate student outputs via an adaptation layer configured with a set of adaptation layer parameters, wherein the at least the subset of the first set of parameters for the student module includes the set of student guided layer parameters and the set of adaptation layer parameters, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claim 9.

Consider claim 9, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest computing a hint loss metric based on the set of adapted intermediate student outputs and the set of teacher outputs that is generated via at least one teacher module using the batch of queries; perturbing the hint loss metric with the noise; and using backpropagation by the perturbed hint loss metric to update the set of student guided layer parameters and the set of adaptation layer parameters, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claim 8.

Consider claim 14, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the student module is further configured for: generating a set of intermediate student outputs via a student guided layer configured with a set of student guided layer parameters in response to an input of the batch of queries; and generating a set of adapted intermediate student outputs via an adaptation layer configured with a set of adaptation layer parameters; wherein the at least the subset of the set of parameters for the student module includes the set of student guided layer parameters and the set of adaptation layer parameters, in combination with other limitations, as specified in the independent claim 11.

Consider claim 15, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the one or more privacy sanitization modules are further configured for: generating a Gaussian noise having a zero mean and a variance based on a private budget parameter and the pre-defined threshold, in combination with other limitations, as specified in the independent claim 11, and further limitations of their respective dependent claim 14.

Consider claim 18, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the student module is further configured for: generating a set of intermediate student outputs via a student guided layer configured with a set of student guided layer parameters in response to an input of the batch of queries; and generating a set of adapted intermediate student outputs via an adaptation layer configured with a set of adaptation layer parameters; wherein the at least the subset of the set of parameters for the student module includes the set of student guided layer parameters and the set of adaptation layer parameters, in combination with other limitations, as specified in the independent claim 11, and further limitations of their respective dependent claims 16-17.

Consider claim 19, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the hint loss module is further configured for: computing a hint loss metric based on the set of adapted intermediate student outputs and the set of teacher outputs that is generated via at least one teacher module using the batch of queries; perturbing the hint loss metric with the noise; and using backpropagation by the perturbed hint loss metric to update the set of student guided layer parameters and the set of adaptation layer parameters, in combination with other limitations, as specified in the independent claim 11, and further limitations of their respective dependent claims 16-18.

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649